Title: To Thomas Jefferson from Richard Chandler, 18 November 1792
From: Chandler, Richard
To: Jefferson, Thomas



Sir
Fort Washington Novr. 18th. 1792

When I made an application last June in Person to Genl. Knox, Secretary of War, for an appointment in our Foedral Army thare was no Vacancey but was promised the first that might happen.
My Inclination leads me to make the army my profession provided I can obtain an appointment in hops of which I shall continue in  this Cantry untill Spring in order the Better to Qualify myself for the Service. Before I Left Amherst I assisted the recruiting-bissnss as much as was in my power.
I embarked with the Rifle corps from Virginia who Is now under the command of Majr. Randolph. Any service you may render me on this occasion will be thakfully recved and I hope not unwortheyly bestowed. Trusting in your favourable Sentiments of my pretentions I remain Sir Your Most Obedent & Very Humble Servent.

Richd. Chandler

